         Case 6:19-bk-12114-MH            Doc 8 Filed 03/20/19 Entered 03/20/19 13:15:51                       Desc
                                             Main Document      Page 1 of 3
                                                    Rod Danielson
                                                  Chapter 13 Trustee
                                               3787 University Avenue
                                                 Riverside, CA 92501
                                       Tel. (951) 826-8000, Fax (951) 826-8090

                                                                          Re:
                                                                          FRANK PROUTY
               March 20, 2019
                                                                          6608 CHESHIRE PLACE
                                                                          RANCHO CUCAMONGA, CA 91739
               FRANK PROUTY
               6608 CHESHIRE PLACE                                        Case No.:     6:19-bk-12114-MH
               RANCHO CUCAMONGA, CA 91739                                 341a Meeting: 04/17/19 8:00 AM
                                                                          Place:        3801 University Avenue, Rm 100
                                                                                        Riverside, CA 92501



                 CHECKLIST FOR 341(A) MEETING AND NOTICE THAT CASE MAY BE DISMISSED

You recently filed a chapter 13 Bankruptcy petition and received notice of your 341(a) meeting. This is a partial list of your
obligations for the meeting. Note that your case may be dismissed, including dismissal with a 180-day bar against refiling,
for any of the following: (1) failure to appear and make payments at the creditor meeting or confirmation hearing, (2)
failure to comply with the requirements of Local Bankruptcy Rule 3015-1 or any requirements of bankruptcy law, or (3)
failure to comply with any of the following requirements:

1. Photo Identification: You must present valid photographic evidence of your identification. Acceptable forms include:
California State Driver's License or ID card, passport, or military ID card. Expired cards or photocopies are not
acceptable.
2. Social Security Number: You must present valid proof of your Social Security number. Acceptable forms of proof are:
Social Security card, original W-2, or 1099 forms from your employer (not photo copies), or a letter from the IRS.
3. Plan Payments: Your first payment, as set forth on the second page of your plan, is due 30 days from the date you
filed your bankruptcy petition, and subsequent payments are due on the same day of the month threafter. Payments must
be in the form of certified check or money order only. No cash or personal checks are accepted. Payments must be
made payable to "Chapter 13 Trustee." Write your last name and case number on each certified check or money order.
Bring all payments to the 341(a) meeting. Do not mail your payments to the Trustee.
4. Post-Petition Mortgage Payments: If you are represented by an attorney, your attorney is authorized to forward the
payment(s) to your lender(s). You may also mail the payments directly, but you must file and serve the Trustee with a
copy of the Declaration Setting Forth Post -Petition Preconfirmation Deed of Trust Payments, available at the clerk's office
or the Trustee's website.
5. Proof of Income: Make sure that evidence of your current income (i.e. legible copies of your three most recent
consecutive paystubs) is received to the Trustee at least 7 days before the 341(a) meeting. Be prepared to explain
payroll deductions. Submit proof of all sources of income: (e.g. support or alimony, disability, Social Security, foster care,
contributions from 3rd parties).
6. Debtor Engaged in Business: If you are self-employed, or if you are an independent contractor, you must submit the
following documents: (1) Chapter 13 Business Report, (2) complete copies of past 2 years of tax returns, (3) six months
of bank statements, and (4) six months of individual profit & loss statements, signed under penalty of perjury. See Local
Bankruptcy Rule 3015-1(c)(4) for additional requirements.
7. Income from Rental Property: If you receive rental income, you must complete a Real Property Questionnaire and
submit copies of lease agreements and recent rent receipts.
8. Proof of Service of the Plan: Make sure that a copy of your plan was served on all creditors at least 28 days prior to
your 341(a) meeting, and that a completed "proof of service" form has been filed with the court. Mail or fax a copy to the
Trustee at least 10 days prior to your 341(a) meeting.
9. Auto Insurance: Bring the declarations page from your vehicle insurance policy.
10. Most Recent Income Tax Returns. YOU MUST SUBMIT A COPY OF YOUR MOST RECENT YEAR'S FEDERAL
TAX RETURN TO THE TRUSTEE 7 DAYS PRIOR TO THE 341(a) MEETING.

See the Trustee's website at www.rodan13.com for more information, including the Chapter 13 Handbook, proof
of income forms and instructions. If you have questions, please consult an attorney.           FG:112 - SJ
         Case 6:19-bk-12114-MH              Doc 8 Filed 03/20/19 Entered 03/20/19 13:15:51                        Desc
                                              Main Document      Page 2 of 3
                                                      Rod Danielson
                                                    Chapter 13 Trustee
                                                 3787 University Avenue
                                                   Riverside, CA 92501
                                         Tel. (951) 826-8000, Fax (951) 826-8090

                                                                             Re:
                                                                             FRANK PROUTY
               March 20, 2019                                                6608 CHESHIRE PLACE
                                                                             RANCHO CUCAMONGA, CA 91739

               FRANK PROUTY
               6608 CHESHIRE PLACE
                                                                             Caso No.:        6:19-bk-12114-MH
               RANCHO CUCAMONGA, CA 91739
                                                                             Junta 341a:      04/17/19 8:00 AM
                                                                             Lugar:           3801 University Avenue, Rm 100
                                                                                              Riverside, CA 92501

                     Lista Para Junta 341(a) y Noticia Que Su Caso Puede Ser Despedido
Usted recientemente archivo una petición para Bancarrota en Capítulo 13 y recibió notificación de su junta 341(a). La
siguiente es una lista parcial de sus obligaciones para la junta 341(a). Tenga en cuenta que su caso puede ser despedido,
incluyendo con una prohibición de 180 días contra otra declaración bajo cualquier capítulo de Código de Bancarrota por
cualquiera de lo siguiente: (1) falta de asistir y hacer pagos en la junta 341(a) de acreedores, o audiencia de confirmación, (2)
falta de cumplir con los requisitos de las leyes de Bancarrota, o (3) falta de cumplir con cualquiera de los siguiente requisitos:
1. Identificación fotográfica: Usted debe presentar una valida prueba fotográfica de su identificación. Documentos
aceptables incluyen: Licencia para conducir o ID del estado de California, pasaporte, o una ID militar. Las tarjetas vencidas no
son aceptables.
2. Número de Seguro Social: Usted debe presentar prueba válida de su número de seguro social. Documentos aceptables
de prueba son: Tarjeta de Seguro Social (no se acepta una fotocopia). Formulario W-2 o 1099 de parte de su empleador. O
una carta del IRS.
3. Pagos del plan: Su primer pago, expuesto en la segunda página de su plan, es vencido 30 días después del día en que
archivo su petición de bancarrota, y pagos siguientes se vencen el mismo día del mes en adelante. Se hacen pagos solo en
forma de un cheque certificado o giro postal. No se aceptan los cheques personales ni dinero en efectivo. Debe hacer los
pagos pagables al “Chapter 13 Trustee.” Escriba su apellido y número de caso en cada cheque certificado o giro postal.
Traiga todos los pagos del plan a la junta 341(a), no mande por correo estos pagos.
4. Pagos Hipotecarios Después de la Petición: Si usted tiene representación legal, su abogado está autorizado para
remitir los pagos a su prestamista. O usted puede mandar estos pagos directamente al prestamista, pero tendrá qué archivar
la declaración "Declaration Setting Forth Post-Petition Preconfirmation Deed of Trust Payments," esta forma está disponible en
la corte de Bancarrota, o en la página web del Administrador del Capítulo 13.
5. Prueba de Ingresos: Asegúrese de que la pruebas de sus ingresos actuales (i.e., copias legibles de sus tres (3) talones
de cheques más recientes) sean presentadas al Administrado al menos 7 días antes de la junta 341(a). Este preparado para
explicar las deducciones del talón de cheque. Presente las pruebas de todas las fuentes de ingresos: (e.g., manutención o
pensión alimenticia, pagos para incapacidad, Seguro Social, pagos por crianza de niños, contribuciones de terceras personas).
6. Deudor Empleado en Negocio: Si usted trabaja por su propia cuenta, o si usted es un contratista independiente, debe
presentar los siguientes documentos: (1) Reporte del negocio de Capitulo 13, (2) copias completas de las declaraciones de
impuestos por los últimos 2 años, (3) extractos de cuenta bancaria de los últimos seis meses, y (4) seis meses de
declaraciones individuales de pérdidas y ganancias, firmada bajo pena de perjurio.
7. Ingresos de Propiedad de Alquileres: Si usted recibe ingresos de alquileres, debe completar un Cuestionario de Propiedad
y presentar copias de Contratos de Arrendamiento, y recibos de renta.
8. Comprobante de servicio del Plan: Asegúrese de que una copia de su plan haya sido enviado a todos los acreedores al
menos 33 días antes de su junta 341(a), y que un formulario completo de “comprobante de servicio” haya sido archivado con la
corte. Envié por correo o por fax una copia al Administrador al menos 10 días antes de su junta 341(a).
9. Seguro de Auto: Traer la página de declaración de su póliza de seguro del vehículo.
10. Declaración de Impuestos: Usted debe someter copias de las DECLARACIONES DE IMPUESTOS FEDERALES MAS
RECIENTES, 7 DIAS ANTES DE LA JUNTA 341(a).
Vea el sitio de Internet www.rodan13.com para más información, incluyendo el Manual de Capitulo 13, formularios de
Comprobante de Ingresos e instrucciones. Si tiene preguntas, favor de consultar un abogado.


                                                                                                               FG:112 - SJ
          Case 6:19-bk-12114-MH          Doc 8 Filed 03/20/19 Entered 03/20/19 13:15:51                      Desc
 In re:    FRANK PROUTY
                                          Main Document Page 3 of 3
                                                                   Chapter: 13
                                                                   Debtor(s)   Case Number:    6:19-bk-12114-MH

                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3787
University Avenue, Riverside, CA 92501.

A true and correct copy of the foregoing document entitled: CHECKLIST FOR 341(A) MEETING AND NOTICE THAT
CASE MAY BE DISMISSED will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") - Pursuant to controlling General
Orders(s) LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
_____________________ I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following person (s) are on the Electronic Mail Notice List to receive NEF transmission at the email
address(es) indicated below:




                                                                           Service Information continued on attached page

II. SERVED BY UNITED STATES MAIL:
On 03/20/2019 I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and addressed as follows. Listing the judge here contitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

Debtor
FRANK PROUTY
6608 CHESHIRE PLACE
RANCHO CUCAMONGA, CA 91739

                                                                           Service Information continued on attached page

III. SERVED BY PERSONAL DELIVERY, OVERNIGHT TRANSMISSION OR EMAIL (State method for each person or
entity served): Pursuant to F.R.Civ.P.5 and/or controlling LBR, on ________________ I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method ),
by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on
the judge will be completed no later than 24 hours after the document is filed.


                                                                           Service Information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.



      03/20/2019                              Susan Jones
         Date                                Printed Name

                                                                                                        FG:112 - SJ
